Case 1:20-mc-00789-GBD Document 3 Filed 01/04/21 Page 1of1

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

   
  

 

UNITED STATES OF AMERICA, may .
Plaintiff, 4 aClALLY &

1:20-me-789  L
“DATE FILED: JAN 0 4, 32

Vv.
(originally Civil: | sctionNnrStAGSE
BAUSCH & LOMB OPTICAL COMPANY,
etal.,

Defendants.

 

 

Fe ORDER TERMINATING FINAL JUDGMENT

The Court having received the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:

That said final judgment is hereby terminated.

4 d- AO
Dated: YAN 04, d09/ hay ee & Donirke

Yrifed States District Court Judge
thern District of New York

 

 

SC gS A RINE soe

 
